UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2014 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2014 Semiannual Report to Shareholders DWS Small Cap Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 29 Notes to Financial Statements 38 Information About Your Fund's Expenses 40 Advisory Agreement Board Considerations and Fee Evaluation 45 Account Management Resources 47 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary March 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 2000® Growth Index† % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 2000® Growth Index† % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/14 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 2000® Growth Index† % Class R 6-Month‡ 1-Year Life of Class* Average Annual Total Returns as of 3/31/14 No Sales Charges % % % Russell 2000® Growth Index† % % % Class S 6-Month‡ 1-Year 5-Year Life of Class** Average Annual Total Returns as of 3/31/14 No Sales Charges % Russell 2000® Growth Index† % Institutional Class 6-Month‡ 1-Year 5-Year Life of Class** Average Annual Total Returns as of 3/31/14 No Sales Charges % Russell 2000® Growth Index† % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 1.47%, 2.39%, 2.22%, 1.81%, 1.23% and 1.03% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R shares commenced operations on May 1, 2012. The performance shown for the index is for the time period of April 30, 2012 through March 31, 2014, which is based on the performance period of the life of Class R. ** Class S and Institutional Class shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through March 31, 2014, which is based on the performance period of the life of Class S and Institutional Class. † The Russell 2000 Growth Index is an unmanaged, capitalization-weighted measure of 2,000 of the smallest capitalized U.S. companies with a greater-than-average growth orientation and whose common stocks trade on the NYSE, NYSE Alternext US (formerly known as "AMEX") and Nasdaq. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 3/31/14 $ 9/30/13 $ Distribution Information as of 3/31/14 Capital Gain Distributions, Six Months $ Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at March 31, 2014 (14.0% of Net Assets) 1. PTC, Inc. Develops, markets and supports integrated products 1.6% 2. Centene Corp. A multi-line managed care organization that provides Medicaid and Medicaid-related programs 1.4% 3. Furiex Pharmaceuticals, Inc. A drug development company 1.4% 4. HEICO Corp. Designs, manufactures and sells aerospace products and services 1.4% 5. Swift Transportation Co. Provides transportation and logistics services 1.4% 6. Buffalo Wild Wings, Inc. Owns and operates Buffalo Wild Wings Bar and Restaurants 1.4% 7. Advanced Energy Industries, Inc. Manufactures power conversion and control systems 1.4% 8. TrueBlue, Inc. Provides temporary manual labor to the light industrial and small business markets 1.4% 9. Thoratec Corp. Producer of health care equipment and supplies 1.3% 10. Cardtronics, Inc. Operates a network of automated teller machines 1.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 45 for contact information. Investment Portfolio as of March 31, 2014 (Unaudited) Shares Value ($) Common Stocks 93.9% Consumer Discretionary 14.3% Auto Components 3.0% American Axle & Manufacturing Holdings, Inc.* Fox Factory Holding Corp.* Tenneco, Inc.* Hotels, Restaurants & Leisure 3.8% Buffalo Wild Wings, Inc.* Jack in the Box, Inc.* Life Time Fitness, Inc.* (a) Red Robin Gourmet Burgers, Inc.* Household Durables 1.7% Ethan Allen Interiors, Inc. (a) Ryland Group, Inc. (a) Media 0.7% Sinclair Broadcast Group, Inc. "A" (a) Specialty Retail 5.1% ANN, Inc.* Children's Place Retail Stores, Inc. DSW, Inc. "A" Outerwall, Inc.* (a) Penske Automotive Group, Inc. Sears Hometown & Outlet Stores, Inc.* Consumer Staples 5.0% Food & Staples Retailing 2.5% Susser Holdings Corp.* The Fresh Market, Inc.* (a) United Natural Foods, Inc.* Food Products 2.5% Boulder Brands, Inc.* (a) Hain Celestial Group, Inc.* (a) Snyder's-Lance, Inc. Energy 4.6% Energy Equipment & Services 0.9% Dril-Quip, Inc.* Oil, Gas & Consumable Fuels 3.7% Americas Petrogas, Inc.* Diamondback Energy, Inc.* Goodrich Petroleum Corp.* (a) PDC Energy, Inc.* Rosetta Resources, Inc.* (a) Western Refining, Inc. (a) Financials 6.2% Capital Markets 1.8% Financial Engines, Inc. (a) WisdomTree Investments, Inc.* (a) Commercial Banks 1.5% Banco Latinoamericano de Comercio Exterior SA "E" The Bancorp., Inc.* Tristate Capital Holdings, Inc.* Consumer Finance 2.4% Encore Capital Group, Inc.* (a) Portfolio Recovery Associates, Inc.* (a) Springleaf Holdings, Inc.* (a) Thrifts & Mortgage Finance 0.5% Ocwen Financial Corp.* Health Care 18.8% Biotechnology 4.5% Anacor Pharmaceuticals, Inc.* (a) Cancer Genetics, Inc.* (a) Isis Pharmaceuticals, Inc.* (a) Momenta Pharmaceuticals, Inc.* Orexigen Therapeutics, Inc.* (a) Retrophin, Inc.* Spectrum Pharmaceuticals, Inc.* (a) Sunesis Pharmaceuticals, Inc.* (a) Synta Pharmaceuticals Corp.* Health Care Equipment & Supplies 5.9% CONMED Corp. HeartWare International, Inc.* Sunshine Heart, Inc.* SurModics, Inc.* Thoratec Corp.* Zeltiq Aesthetics, Inc.* Health Care Providers & Services 3.7% Centene Corp.* Kindred Healthcare, Inc. Molina Healthcare, Inc.* Universal American Corp. Life Sciences Tools & Services 2.2% Furiex Pharmaceuticals, Inc.* PAREXEL International Corp.* Pharmaceuticals 2.5% Flamel Technologies SA (ADR)* Pacira Pharmaceuticals, Inc.* Questcor Pharmaceuticals, Inc. (a) Industrials 16.0% Aerospace & Defense 1.4% HEICO Corp. Commercial Services & Supplies 1.9% Interface, Inc. Team, Inc.* Construction & Engineering 1.0% Primoris Services Corp. Electrical Equipment 1.9% AZZ, Inc. Thermon Group Holdings, Inc.* (a) Machinery 4.3% Altra Industrial Motion Corp. Chart Industries, Inc.* Manitex International, Inc.* WABCO Holdings, Inc.* Professional Services 2.4% TriNet Group, Inc.* TrueBlue, Inc.* WageWorks, Inc.* Road & Rail 2.5% Roadrunner Transportation Systems, Inc.* Swift Transportation Co.* (a) Trading Companies & Distributors 0.6% United Rentals, Inc.* Information Technology 23.3% Communications Equipment 0.6% Ciena Corp.* (a) Electronic Equipment, Instruments & Components 2.4% Cognex Corp.* IPG Photonics Corp.* (a) Internet Software & Services 2.1% Cornerstone OnDemand, Inc.* CoStar Group, Inc.* IT Services 3.7% Cardtronics, Inc.* MAXIMUS, Inc. Virtusa Corp.* Semiconductors & Semiconductor Equipment 4.2% Advanced Energy Industries, Inc.* Cavium, Inc.* MaxLinear, Inc. "A"* RF Micro Devices, Inc.* Semtech Corp.* Software 10.3% Aspen Technology, Inc.* Bottomline Technologies de, Inc.* CommVault Systems, Inc.* Imperva, Inc.* PTC, Inc.* Qlik Technologies, Inc.* Seachange International, Inc.* TiVo, Inc.* Tyler Technologies, Inc.* Ultimate Software Group, Inc.* Materials 4.4% Chemicals 1.6% A Schulman, Inc. Minerals Technologies, Inc. Construction Materials 1.1% Eagle Materials, Inc. Metals & Mining 1.7% Haynes International, Inc. U.S. Silica Holdings, Inc. (a) Telecommunication Services 1.3% Diversified Telecommunication Services 0.8% inContact, Inc.* Wireless Telecommunication Services 0.5% RingCentral, Inc. "A"* Total Common Stocks (Cost $98,122,979) Warrants 0.1% Health Care Sunesis Pharmaceuticals, Inc., Expiration Date 3/31/2016* (Cost $60,901) Exchange-Traded Fund 0.7% SPDR S&P Biotech ETF (Cost $1,002,107) Securities Lending Collateral 18.7% Daily Assets Fund Institutional, 0.07% (b) (c) (Cost $24,825,924) Cash Equivalents 6.5% Central Cash Management Fund, 0.05% (b) (Cost $8,687,297) % of Net Assets Value ($) Total Investment Portfolio (Cost $132,699,208)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $133,387,007. At March 31, 2014, net unrealized appreciation for all securities based on tax cost was $25,634,215. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $29,496,817 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,862,602. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at March 31, 2014 amounted to $24,773,952, which is 18.7% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Warrants (d) $ $
